NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3964
                                       ___________

                In re: JOHN L. BEEGHLEY & LAURA L. BEEGHLEY,
                                                          Debtors

                             BARBARA J. BEEGHLEY,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                  (E.D. Pa. Civil Nos. 2-98-cv-05527 & 2-15-cv-04343)
                        District Judge: Honorable J. Curtis Joyner
                      ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1
                                    August 14, 2017

          Before: GREENAWAY, JR., VANASKIE and ROTH, Circuit Judges

                              (Opinion filed: June 20, 2018)

                                        _________

                                        OPINION*
                                        _________




PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Barbara Beeghley, proceeding pro se, appeals an order of the United States

District Court for the Eastern District of Pennsylvania denying her motion to vacate an

order of the United States Bankruptcy Court for the Eastern District of Pennsylvania

issued on April 29, 2015, and an order denying her motion for reconsideration of that

order. We will affirm the judgment of the District Court.1

       Barbara Beeghley and John Beeghley were divorced in 1993. On November 7,

1995, the Delaware Family Court issued an interlocutory order addressing matters related

to the divorce. The Family Court ruled that Mr. Beeghley’s retirement funds should be

divided, and that counsel was expected to timely prepare Qualified Domestic Relations

Orders (“QDROs”) for the Court to act upon. The order reflects that the divorce

proceedings were contentious and that there was extensive litigation. Ms. Beeghley had

counsel. The Court also allowed Ms. Beeghley to file memoranda after a dispute arose

with her lawyer, but stated that she abused the judicial process by papering the Court with

pleadings and limited her filings. There were apparently subsequent proceedings

regarding the QDROs, which are required for the distribution of retirement funds to Ms.

Beeghley, but these orders were never prepared.

       Mr. Beeghley remarried and he and his wife filed a Chapter 13 bankruptcy petition

in 1997. Ms. Beeghley filed numerous motions and documents in the bankruptcy case,

including a proof of claim, objections to the confirmation of the Chapter 13 plan, motions

for contempt, and motions to dismiss the case. The Bankruptcy Court allowed Ms.

1
Ms. Beeghley’s notice of appeal of the April 29, 2015 order was docketed in District
Court at E.D. Pa. Civ. No. 15-cv-02635. Her later filings and the District Court’s orders
were docketed in E.D. Pa. Civ. No. 15-cv-04343.

                                            2
Beeghley’s claim for certain pre-petition alimony arrears and disallowed the remainder of

her claim, which included a claim to Mr. Beeghley’s retirement funds. The Bankruptcy

Court confirmed the Chapter 13 Plan. Ms. Beeghley’s numerous filings resulted in an

order, entered October 9, 1998, precluding her from future filings absent Court

permission. The Bankruptcy Court issued an order discharging the Beeghleys in 2001.

       Shortly after the Bankruptcy Court barred Ms. Beeghley from filing documents

without permission, she filed a motion for relief in District Court and other motions

related to the Beeghleys’ assets. The District Court docket reflects that on April 28,

1999, the District Court denied eleven motions as frivolous and barred by collateral

estoppel and res judicata. The District Court also enjoined Ms. Beeghley from filing

papers or initiating future actions without the Court’s permission.

       On appeal, we vacated the filing injunction because it was overbroad and issued

without adequate notice. We also stated that Ms. Beeghley had appealed “the

confirmation of the bankruptcy plan insofar as it purports to discharge her interest in the

retirement funds.” Beeghley v. Beeghley, 29 F. App’x 907, 909 (3d Cir. 2002) (non-

precedential).2 We stated that the District Court had not ruled on this claim and we

remanded the matter to the District Court to address the sanctions anew and “to rule on

the merits of the retirement fund dischargeability question.” Id.

       The District Court docket reflects that, on remand, the District Court held a

conference in June 2002. Two and a half years later, on December 16, 2004, the parties


2
 We noted that Ms. Beeghley had filed appeals of the Bankruptcy Court’s orders and that
these appeals were either dismissed or consolidated with the appeal before us.

                                             3
were notified pursuant to the Court’s local rules that the action shall be dismissed for lack

of docket activity, unless the court upon written application orders otherwise. There were

no docket entries until 2015, when documents related to Ms. Beeghley’s appeal of the

Bankruptcy Court’s present order were entered. See E.D. Pa. Civ. No. 98-cv-05527.

       On June 30, 2005, Ms. Beeghley registered her divorce in Pennsylvania state

court. In 2011, she filed documents (which apparently were not served) purporting to

preserve a claim to Mr. Beeghley’s retirement assets. On October 1, 2014, Ms. Beeghley

filed a motion seeking damages from Mr. Beeghley for violating the Delaware Family

Court’s 1995 order and for failing to prepare the QDROs. Mr. Beeghley and his wife

moved to reopen their bankruptcy case in order to hold Ms. Beeghley in contempt for

violating the 2001 bankruptcy discharge injunction by pursuing claims that she knew had

been discharged or paid. Ms. Beeghley responded that she could pursue the QDROs in

state court based on, among other things, our 2002 decision and the Bankruptcy Court’s

instructions.

       After a hearing, the Bankruptcy Court ruled that Ms. Beeghley violated the

discharge order by attempting to re-litigate issues that are barred by res judicata. The

Bankruptcy Court explained that it had disallowed all but a small portion of the

claim that Ms. Beeghley had filed in the bankruptcy case, that the District

Court had dismissed her related appeal, and that the matter we remanded to District Court

renewing her claim to the retirement assets was dismissed for inactivity. The Bankruptcy

Court also ruled that it would reach the same result under the doctrine of laches, as Ms.

Beeghley was not diligent in filing her present motion and the Beeghleys are prejudiced


                                             4
by the delay. The Bankruptcy Court enjoined Ms. Beeghley from prosecuting the state

court action or any other action to the same end.

       On appeal in District Court, Ms. Beeghley argued in a motion to vacate the

Bankruptcy Court’s order that the Bankruptcy Court had erred in light of this Court’s

remand order and the fact that the notice of dismissal of her District Court action for

inactivity provided for a dismissal “without prejudice.” The District Court denied the

motion. The District Court stated that its local rules provide for a dismissal with

prejudice for failure to prosecute, that when a case is dismissed without prejudice it is

usually because the statute of limitations has not run, and that, even if the case was

dismissed without prejudice, enough time had passed so that the dismissal would have the

same effect as one with prejudice. The District Court noted that laches would mandate

the same result. The District Court also denied Ms. Beeghley’s subsequent motion,

which in substance sought reconsideration. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. §§ 158(d)(1) and 1291. We exercise

plenary review over the District Court’s appellate review of the Bankruptcy Court’s

decision. In re Montgomery Ward, LLC, 634 F.3d 732, 736 n.3 (3d Cir. 2011). We

review the Bankruptcy Court’s factual findings for clear error, apply plenary review to its

conclusions of law, and review its exercise of discretion for abuse thereof. Id; In re Ben

Franklin Hotel Assoc., 186 F.3d 301, 304 (3d Cir. 1999).

       Ms. Beeghley’s arguments on appeal are difficult to discern. She primarily

contends that the Delaware Family Court’s November 7, 1995 order constitutes a QDRO,

and that the Beeghleys’ bankruptcy petition filed thereafter could not affect that order.


                                              5
She also argues that the bankruptcy petition could not affect her interest in the retirement

assets, which arose from the November 7, 1995 order. These arguments are not properly

before us because they were not raised in Bankruptcy Court and/or in the District Court

on appeal. See In re Ins. Brokerage Antitrust Litig., 579 F.3d 241, 261-62 (3d Cir. 2009);

In re Kaiser Group Int’l Inc., 399 F.3d 558, 565 (3d Cir. 2005).

       Ms. Beeghley also contends that the Bankruptcy Court lacked subject matter

jurisdiction over the retirement funds in the bankruptcy case, but subject matter

jurisdiction cannot be challenged after entry of a final judgment. In re Diet Drugs, 582
F.3d 524, 553 (3d Cir. 2009). The bankruptcy case was reopened for the limited purpose

of addressing the Beeghleys’ motion to enforce the discharge order. The Bankruptcy

Court’s orders, including its order as to Ms. Beeghley’s proof of claim, are final.

       Ms. Beeghley also reiterates her argument that her prior District Court action was

dismissed without prejudice in 2004. Even if we were to conclude that this dismissal

does not have preclusive effect, Ms. Beeghley has not shown that the Bankruptcy Court

erred in ruling that she violated the discharge order by pursuing a claim that she does not

dispute was disallowed, and where further litigation as to the claim is barred by laches.

       As recognized by the Bankruptcy Court, the elements of laches are lack of

diligence and resulting prejudice. See E.E.O.C. v. Great Atl. & Pac. Tea Co., 735 F.2d
69, 80 (3d Cir. 1984). The Delaware Family Court’s order was issued over 20 years ago

and QDROs were not prepared as ordered. Ms. Beeghley asserted a claim to the

retirement funds in the Beeghleys’ 1997 bankruptcy case and raised an issue on appeal as

to its discharge. We remanded the matter to District Court in 2002 to address this issue,


                                             6
but the matter was dismissed for inactivity in 2004. Instead of resolving this question,

close to ten years later Ms. Beeghley filed a motion in Pennsylvania state court renewing

her claim to the retirement funds by seeking damages for Mr. Beeghley’s alleged failure

to prepare the QDROs. Ms. Beeghley’s conduct reflects a lack of diligence, which she

did not adequately explain at the hearing below.

       The Bankruptcy Court also found that the Beeghleys are prejudiced by the delay

based on accounting issues that it concluded would be difficult, if not impossible, to

resolve at this late date. The Bankruptcy Court stated, and the record reflects, that the

Family Court’s November 7, 1995 order provided for the division of a retirement plan

that had previously been terminated and where the assets had already been distributed.

We find no error in the Bankruptcy Court’s finding of prejudice.

       Accordingly, we will affirm the judgment of the District Court.3




3
 Ms. Beeghley’s motion to dismiss the Beeghleys’ brief is denied. Her motions to
supplement and/or expand the record (as supplemented and amended) are granted to the
extent the documents are of public record, denied as unnecessary to the extent the
documents are included in the record below, and otherwise denied. Ms. Beeghley’s letter
motion, which may be construed as seeking leave to file an amended supplemental
appendix, is denied as unnecessary.

                                             7